Citation Nr: 1705579	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  04-16 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for a low back disability, rated 0 percent prior to December 22, 2009, and rated 10 percent as of December 22, 2009. 

2.  Entitlement to an increased initial rating for a cervical spine disability rated 0 percent prior to December 22, 2009, and rated 10 percent as of December 22, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987, May 1988 to January 1992, March 1995 to May 2000, and November 2007 to July 2016. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

Although VA compensation shall not be paid during any period in which a Veteran receives active service pay, VA must process claims of Veterans who are currently on active duty in the same fashion as for Veterans who did not return to active duty.  38 C.F.R. § 3.700 (2013); VAOPGCPREC10-2004 (2004); 72 Fed. Reg. 5801 (2007).



FINDINGS OF FACT

1.  For the entire claims period, the Veteran's back disability has been manifested by demonstrable muscle spasms and pain of the lower back, with range of motion, at worse, limited to 60 degrees of flexion, and a combined range limited to 310 degrees, and x-ray evidence of arthritis.  The Veteran's back shows no evidence of ankylosis, abnormal gait, scoliosis, lordosis, or kyphosis.    

2.  Prior to September 6, 2006, the Veteran's neck disability was manifested by pain with a normal range of motion, and no evidence of arthritis, intervertebral disc syndrome (IVDS), ankylosis, abnormal gait, scoliosis, lordosis, or kyphosis; however, the Veteran experienced pain on motion and flare-ups.    

3.  For the entire claims period, the Veteran's neck disability was manifested by painful motion, flare-ups, and evidence of arthritis, however, with a normal range of motion.  The Veteran's neck shows no evidence of ankylosis, abnormal gait, scoliosis, lordosis, or kyphosis.   

4.  For the entire claims period, the Veteran's back disability has also manifested with evidence of radiculopathy of the right lower extremity, to include shooting pain, numbness, and tingling.   


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 20 percent, but not higher, for a back disability, have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5285-5292, 5295 (effective through September 25, 2003), DC 5293 (effective from September 23, 2002, and reclassified to 5243 effective September 26, 2003), Diagnostic Codes 5235-5243 (effective September 26, 2003, including reclassification of Diagnostic Codes 5285-5295).

2.  The criteria for an initial rating of 10 percent, but not higher, for a neck disability, prior to December 22, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290 (2001), Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2002), Diagnostic Codes 5003, 5235-5243 (2016).

3.  The criteria for an increased rating in excess of 10 percent for a neck disability, as of December 22, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290 (2001), Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2003), Diagnostic Codes 5003, 5235-5243 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate compensable disability rating of 10 percent, but not higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8720 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice, including in letters dated in July 2001, August 2006, April 2008, and June 2012.  Moreover, the Veteran's appeal of the initial ratings assigned for his disabilities are downstream issues, and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2012); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal that include opinions and information necessary to rate the Veteran's conditions relevant to the rating criteria for the disabilities.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  When VA provides an examination or obtains an opinion, the examiner or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, consideration must be given as to whether staged ratings should be assigned to compensate entitlement to a higher rating at any point during the pendency of the claim.  When the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two rating is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When rating disabilities using Diagnostic Codes which provide a rating on the basis of loss of range of motion, VA must consider, to the extent possible, the degree of additional loss of function due to pain, weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2012).

During the pendency of this appeal, the criteria for rating disabilities of the spine were revised twice.  The former rating criteria for evaluating the spine were in effect through September 22, 2002, and then were revised, effective  September 23, 2002.  Effective September 26, 2003, the diagnostic codes were renumbered and criteria for rating disabilities of the spine were substantially revised.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016). 

Rating Criteria

Prior to September 23, 2002, former Diagnostic Code 5293 provided a 10 percent rating for mild intervertebral disc syndrome (IVDS), a 20 percent rating for moderate symptoms with recurring attacks, and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the IVDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome is rated under the criteria of Diagnostic Code 5243, discussed below.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Prior to September 26, 2003, limitation of motion of the lumbar spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 10 percent rating was warranted for slight limitation of motion of the lumbar spine.  A 20 percent rating was warranted for moderate limitation of motion of the lumbar spine.  A 40 percent rating was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 

Prior to September 26, 2003, Diagnostic Code 5290 provided ratings based on limitation of motion of the cervical spine.  Slight limitation of motion of the cervical spine was to be rated 10 percent disabling; moderate limitation of motion of the cervical spine was to be rated 20 percent disabling; and severe limitation of motion of the cervical spine was to be rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

Prior to September 26, 2003, Diagnostic Code 5295 provided a 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was assigned for lumbosacral strain manifested by muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was assigned if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003). 

Terms such as severe, moderate, and mild are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

Prior to September 26, 2003, ankylosis of the lumbar spine was rated under former Diagnostic Code 5289, which provided 40 and 50 percent ratings for ankylosis that was favorable or unfavorable, respectively.  38 C.F.R. § 4.71a, former Diagnostic Code 5289 (2003).  Ankylosis is immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Colayong v. West, 12 Vet App 524 (1999); citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994).

Prior to September 26, 2003, Diagnostic Code 5287 provided ratings for ankylosis of the cervical spine.  Favorable ankylosis of the cervical spine was rated 30 percent.  Unfavorable ankylosis of the cervical spine was rated 40 percent.  38 C.F.R. § 4.71a, former Diagnostic Code 5287 (2003).

Prior to September 26, 2003, residuals of a fracture of a vertebra were rated under Diagnostic Code 5285.  A 100 percent rating was warranted for cord involvement, bedridden, or requiring long leg braces.  A 60 percent rating was warranted without cord involvement; abnormal mobility requiring neck brace (jury mast).  38 C.F.R. § 4.71a, former Diagnostic Code 5285 (2003). 

Prior to September 26, 2003, former Diagnostic Code 5286 provided a 60 percent rating for complete bony fixation (ankylosis) of the spine at an favorable angle and a 100 percent rating for complete bony fixation (ankylosis) of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, former Diagnostic Code 5286 (2003). 

Effective September 26, 2003, the rating criteria use a General Rating Formula for Diseases and Injuries of the Spine for diagnostic codes 5235 to 5243 unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The General Rating Formula provides a schedule of ratings for spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Forward flexion of the thoracolumbar spine greater than 20 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

The rater is instructed to rate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate  diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. §§ 4.71, 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2012).  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4) (2012).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2012).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2012).

Disability of the thoracolumbar and cervical spine segments is separately rated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2012).

The Veteran was notified of the changes in rating criteria by the RO in an August 2010 supplemental statement of the case.  As the Veteran has been apprised of the new regulations and afforded an opportunity to comment or submit additional evidence on his behalf, there is no prejudice to him in the Board's review of these claims under both sets of criteria.  

Amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  However, a claimant does get the benefit of having both the old regulation and the new regulation considered for the period after the change was made.  VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000).  An increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  38 U.S.C.A. § 5110(g) (West 2002); 65 Fed. Reg. 33422 (2000).

At all times during the course of the appeal, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2016).

Low Back Disability

The Veteran's service-connected low back disability was initially rated 0 percent pursuant to Diagnostic Code 5242, and was increased to 10 percent as of December 22, 2009.  The Veteran claims that for the entire claims period that the back disability is worse than that represented by those assigned ratings.  The Board notes that after a review of the competent medical evidence of record, to include several VA examinations, service medical records, and post-service VA medical records, and considering all applicable law relevant to this claim, the Veteran's back disability consistently manifested symptoms of muscle spasms and pain on movement throughout the claims period.  Therefore, the Board finds that for the entire appeals period an increased rating of 20 percent, but not higher, is warranted, and the claim for increased rating must be granted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

The Diagnostic Codes applicable rating disabilities of the spine were amended during the pendency of this claim in September 2002 and September 2003.  Generally, where the rating criteria are amended during the course of the appeal, both the former and the current schedular criteria are considered.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change of the rating criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Therefore, as the claim for increased rating for a back disability extends prior to both the 2002 and 2003 amendments, the Veteran may benefit from consideration of the pre-2002 and pre-2003 Diagnostic Codes for the entire claims period.   

The most applicable Diagnostic Code, which yields the Veteran the highest possible disability rating is Diagnostic Code 5295, which provided that a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain manifested by muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

During the pendency of the claim, the Veteran was provided several VA examinations of the back disability, in September 2006, December 2009, February 2011, July 2012, July 2015, and August 2016. 

At a September 2006 VA joints examination, the Veteran denied flare ups, incapacitating episodes, or functional impairment.  He walked with a normal gait and posture was normal.  Curvature of the spine was normal.  Tenderness to palpation, painful motion, and sensory changes were not found.  Straight leg raising was negative.  There was some mild spasm in the lumbar spine.  Range of motion was flexion from 0 degrees to 90 degrees; extension from 0 degrees to 30 degrees; lateral flexion from 0 degrees to 30 degrees, bilaterally; and lateral rotation from 0 degrees to 30 degrees, bilaterally.  There was no pain with motion or upon repetition.  The assessment was mild degenerative disc disease of the thoracolumbar spine with chronic low back pain.  

On VA joints examination in December 2009, the Veteran reported flare ups that increased functional impairment and loss of motion.  He denied bowel or bladder problems, or weakness.  He had not had any hospitalizations or surgery of the lower back.  The pain in his back was constant, and worse with activity.  On physical examination, he walked with a normal gait, and there was normal symmetry to the thoracolumbar spine.  There was no scoliosis, abnormal lordosis or kyphosis.  Trendelenburg was negative on the right and left.  Range of motion was flexion from 0 degrees to 90 degrees, without pain; extension from 0 degrees to 30 degrees, without pain; lateral flexion from 0 degrees to 30 degrees, without pain, bilaterally; and lateral rotation from 0 degrees to 30 degrees, bilaterally, with complaints of mild pain on the left.  There was no spasm, weakness, guarding, or localized tenderness.  The assessment was mild degenerative arthritis of the lumbosacral spine with no objective findings of radiculopathy.  

In a February 2011 VA spine examination, the Veteran reported consistent back pain since the mid-1990s.  The pain was located in the middle of the back but he denied radiation of pain in the legs.  He also denied numbness, tingling, weakness, or any bladder or bowel problems.  The pain was aggravated by any prolonged constant position.  Clinical evaluation showed no point tenderness, no spasms, and negative Trendelenburg.  Gait was normal without any limp or list.  Straight leg raising was negative and there was no atrophy or fasciculation.  Motor strength was normal in all groups.  There was normal flexion, greater than 90 degrees, and normal lateral bending and rotating, all greater than 30 degrees.  There was no decrease in range of motion with repetitive motions with slight onset of pain in extension.  The diagnoses were chronic low back pain, sacroiliac joint dysfunction, thoracic and lumbar degenerative disc disease.  

At a July 2012 VA examination, the Veteran reported constant pain, but he did not miss work.  He took over-the-counter medications.  There was normal flexion, greater than 90 degrees, and normal lateral bending and rotating, all greater than 30 degrees, with objective evidence of painful motion.  There was no additional limitation in range of motion following repetitive testing; there were no muscle spasms, and no localized tenderness.  There was no guarding of the back and muscle strength was normal.  Straight leg raising was negative and there was no radiculopathy.  There were no incapacitating episodes and he did not use any assistive devices.  

At a July 2015 VA examination, the Veteran again reported constant pain with flare-ups that required him to lay down at times, and was mostly triggered by activities such as sports, or prolonged sitting or standing.  On testing, range of motion was limited to 60 degrees of flexion, and normal lateral bending, rotation, and extension, with a combined range of motion of 210 degrees.  Repeat motion testing resulted in no weight bearing pain and no additional functional loss, or guarding.  Testing showed negative for radiculopathy or ankylosis, while X-ray analysis showed degenerative changes. 

At an August 2016 VA examination, the Veteran claimed no flare-ups, but pain after prolonged sitting and standing.  On physical examination, the Veteran was able to complete a normal range of motion with no further limitation after repetition.  Examination noted some pain on weight bearing, but no guarding, abnormal gait, or ankylosis.  The VA examiner noted that he was unable to speak to any evidence of additional functional loss due to weakness, excess fatigability, incoordination or pain.  On sensory examinations, the examiner noted that the Veteran had radiculopathy in the right lower extremity with mild constant pain.  Finally, IVDS was noted in the examination report with no evidence of associated incapacitating episodes in the 12 months prior to the examination. 

In addition to the VA examinations, there are voluminous amount of VA medical evidence of record and service medical records for a period of active service during the claims period, and post-service VA medical and treatment records.  While those records demonstrate a continuing and ongoing back disability, they offer no evidence of with regards to the objective criterion of the applicable Diagnostic Codes.  Specifically, those records do not identify any conditions such as ankylosis, abnormal gait, scoliosis, lordosis, or abnormal kyphosis, and offer no objective measurements of range of motion.  However, the medical and treatment records continuously and consistently identify the presence of muscle spasms of the lower back, and consistent X-ray evidence of arthritis of the lumbar spine.  

In considering the evidence of record, including the Veteran's assertions, the Board finds that the Veteran's increased rating claim must be granted under the pre-September 2003 Diagnostic Code 5295.  Specifically, a 20 percent rating is warranted when there is evidence of a lumbar strain with muscle spasms.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Complaints of muscle spasms can be identified throughout the claims period from the onset to the Veteran claim to include service medical records for the most recent tour of active service.  Examples of recorded symptoms of muscle spasms can be found in VA medical records from March 2002, October 2003, January 2004, February 2004, and June 2004, VA examination in September 2006, and service medical records in March 2014 and July 2015.  While the Board recognizes that the VA examinations, with the exception of the September 2006 report, did not identify muscle spasms during examinations of the Veteran's back, those individually separate accounts of the Veteran's condition do not outweigh the continuous and consistent reference to the manifestation of muscle spasms in the lower back.  The Board finds the probative weight of the evidence to be at least in equipoise, and therefore, in favor of the Veteran.  

Consequently, in finding that the Veteran has muscle spasms of the low back throughout the claims period, an initial rating of 20 percent, under Diagnostic Code 5295 (pre-September 2003) is warranted for the entire claims period.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (where a law or regulation changes after a claim has been filed, but before appeal process has been concluded, the version more favorable to appellant should apply).  Accordingly, the claim for an increased initial rating must be granted. 

The Board notes that a higher, 40 percent rating under the same Diagnostic Code is note warranted as there has been no evidence of severe symptoms, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003). 

Likewise, in arriving at this decision, the Board has considered the applicability of other Diagnostic Codes related to the spine.  Specifically, prior to amendments in 2002 or 2003, under Diagnostic Code 5292, a 40 percent rating (the next highest rating) was warranted only for severe limitation of motion of the lumbar spine, and under Diagnostic Code 5293 or severe IVDS symptoms, with recurring attacks and with intermittent relief, or ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5292,5293 (2002).  Here, there has been no evidence that the Veteran's limitation of motion is severe.  To the contrary, the vast majority of the Veteran's examinations have identified normal ranges of motion throughout the claims period.  At worst, during the July 2015 VA examination the Veteran's forward flexion was limited to 60 degree from a normal range of 90 degrees.  That range of motion also demonstrates that ankylosis was not shown.  The Board does not find that limitation to be considered severe as to warrant a higher rating under Diagnostic Code 5292.  

Similarly, the Veteran has only been diagnosed with IVDS in the most recent examination in August 2016, and that examination identified no incapacitating episodes due to that condition in the twelve months prior to the examination.  Therefore, the Board finds that the Veteran's IVDS cannot be found to constitute a severe IVDS, as envisioned under the Diagnostic Code to warranted 40 percent rating.  The Board acknowledges that the Veteran has stated that during flare-ups he had to rest in bed until the pain subsides.  However the evidence does not show that occurs so frequently or of such severity as to constitute severe IVDS with recurring attacks with only intermittent relief.  The medical analysis of such complex medical diagnoses such as IVDS and its associated symptoms has been provided by the VA examiner in the August 2016 report, which shows no such severe symptoms.  In addition, the Veteran returned to a period of active duty during the period under review, which seems inconsistent with severe recurring attacks with only intermittent relief.  The service medical records do not document that level of disability.  Therefore, the Board finds that even considering the earlier (Pre-2003) Diagnostic Code for IVDS, the Veteran's back condition would not warrant a higher 40 percent rating. 

Likewise, for the period after September 2003, the Veteran's back disability does not warrant a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, or Diagnostic Code 5243 for IVDS.  Under the general ratings formula, the next higher rating of 40 percent requires forward flexion of the thoracolumbar spine of 30 degrees of less, favorable ankylosis of the entire thoracolumbar spine, or IVDS with incapacitating episodes having total duration of four to six weeks in the past 12 months.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).   Incapacitating episodes are periods of acute signs and symptoms due to IVDS requiring treatment by a physician and bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2016).  Here, there is no evidence of any of the aforementioned manifestations, with no diagnosis of ankylosis, and no instances in which the Veteran's forward flexion was limited to 30 degrees.  The evidence does not show bed rest prescribed by a physician of greater than four weeks in any 12-month period.  The most recent VA examination in August 2016 found no incapacitating episodes in the previous 12 months.

While the Veteran was diagnosed with IVDS in his August 2016 VA examination, the VA examiner identified no incapacitating episodes.  Throughout the claim period the Veteran has attested to flare-ups of pain that causes him to have to lie in bed until the pain subsides.  The Board finds that, first, as noted previously, the Veteran is not competent to attribute such rest to his IVDS, as he has not shown to possess the adequate medical education, training, or experience to competently attest to such etiology of his symptoms.  Self-prescribed rest does not meet the regulatory definition of incapacitating episodes, which requires physician prescription of bed rest and physician treatment.  The August 2016 VA examination report noted no flare-ups or subjective claims of bed rest due to pain.  Accordingly, considering all the criteria of the General Ratings Formula for the Spine and the Rating Formula for Intervertebral Disc Syndrome, the Board finds that a higher rating than the 20 percent rating is not warranted.  

In arriving at the rating assigned, the Board has considered additional functional impairment, to include further limitation of motion, due to factors such as weakened movement, painful motion, excess motion, fatigability, incoordination, or flare ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997); 38 C.F.R. § 4.59 (2016).  The evidence indicates that the Veteran experiences painful motion of the spine on range of motion testing.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Thus, despite the Veteran's painful motion, that does not result in a separate or higher rating unless it actually results in additional functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In consideration of the other functional limitation factors, while in certain instance pain was noted by the VA examiners, no further limitation was noted upon repeat motion in any of the VA examination reports.  Therefore, the disability rating takes into consideration the Veteran's functional loss associated with the lumbar spine.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating.  The rating assigned has considered any additional function loss caused by other factors and the evidence does not show functional loss that causes a disability that more nearly approximates the criteria for any higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board recognizes the issues raised by the March 2014 Joint Motion for Remand, which found that the Board's August 2010 remand which directed the RO to obtain a VA examination that spoke to the Veteran's additional functional limitations in terms of degrees of range of motion lost, due to pain, flare-ups, weakened movement, excess fatigability, or incoordination, was not satisfied.  The Board notes that issue raised by the Court was based upon a failure to properly address the Veteran's potential functional loss due to flare-ups and pain in terms of loss range of motion, specifically in degrees.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not completed, Board errs as a matter of law when it fails to ensure compliance). 

Since the March 2014 Joint Motion, VA has conducted further development to include two separate VA examinations in July 2015 and August 2016, to address the severity of the back disability.  The Board finds that in that development, VA has substantially complied with the Board's August 2010 and August 2014 remand requests.  The July 2015 examination report noted the Veteran's flare-ups, and noted no additional loss of range of motion after repetitive testing, or pain on weight bearing.  The examiner further explicitly noted that the examination was not conducted during a flare-up, and that any loss of motion during such an event as a flare-up was not able to be assessed by the examiner without mere speculation.  In the August 2016 examiner, the examiner similarly, but explicitly noted that additional functional loss during flare-ups could not be evaluated or predicted without mere speculation.  

While the Board acknowledges that the most recent VA examinations also do not provide loss of range of motion measurements during flare-ups, they explicitly addressed the issue by noting that such measurements would be at best speculative, which ultimately can be afforded no probative value.  Even if, in complying with the Board's August 2010 remand, the VA examiners provided an objective range of motion during flare-ups, but noted those measurements were at best speculative, that evidence would not have the probative weight in any appellate adjudication on the merits to further increase the rating.  Accordingly, the Board finds that since matter is adequately addressed by the VA examiners, without providing objective measurements, and thus the responses by the examiners must be considered substantial compliance with the remands.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (only substantial rather than strict or exact compliance with the Board's remand requests is required); Dyment v. West, 13 Vet. App. 141 (1999).

Therefore, the Board finds no additional factors demonstrated to warrant the assignment of a higher rating than 20 percent.  Therefore, the Board concludes that the Veteran's objective symptoms related to a low back disability more nearly approximate the criteria for the 20 percent rating.  Accordingly, Veteran's low back disability for an initial rating of 20 percent, but not higher, under pre-2003 Diagnostic Code 5295, meets the criteria with evidence of continuous muscle spasms and pain on motion, for the entire appeal period.  Therefore, the claim must be granted to that extent.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Peripheral Neuropathy of the Right Lower Extremity 

At the August 2016 VA examination, the Veteran was diagnosed with radiculopathy of the right lower extremity, due to the current service-connected back disability.  The examiner report noted mild constant pain in the right leg.  The Board notes that a further review of the medical records throughout the claims period shows that the Veteran has consistently complained about shooting pain radiating down the right lower extremity, to include evidence of numbness and tingling.

Therefore, the Board find that the Veteran is entitlement to a separate rating for his right lower extremity of 10 percent under Diagnostic Code 8520, denoting a mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.71a, Diagnostic Code 8520 (2016).

The Board finds that the preponderance of the evidence is against the assignment of any higher rating than 10 percent for as there is no indication that the neuropathy is considered moderate.  In the August 2016 examination report, the private examiner explicitly classified the condition as mild for right extremity.  The evidence does not show any atrophy or symptomatology beyond the sensory that would warrant the assignment of any higher rating.  Furthermore, the evidence does not show radiculopathy of the left lower extremity had been diagnosed or shown by the evidence of record that would warrant any separate rating.

Accordingly, the Board finds that the evidence supports the assignment of a separate 10 percent rating, but not higher, for radiculopathy of the right lower extremity, but not higher.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Cervical Spine

The Veteran is currently service connected for a cervical spine disability, with an initial 0 percent rating prior to December 22, 2009, and a 10 percent rating as of December 22, 2009, under Diagnostic Code 5003 for arthritis of the cervical spine.  The Board finds that a review of the entire claims period shows that the Veteran has been continuously diagnosed with X-ray evidence of degenerative changes of the cervical spine, with evidence of normal range of motion, throughout the claims period, and no evidence of ankylosis.  However, throughout the claims period the Veteran has had pain on motion with flare-ups.  Therefore, the Board finds that the Veteran's condition warrants a 10 percent rating for the entire claims period.  

Service connection for the cervical spine disability dates prior to the 2002 and 2003 amendments dealing with spine ratings.  Therefore, the Veteran's claim may be evaluated using applicable Diagnostic Codes from both periods.  Specifically, prior to September 2003, Diagnostic Codes 5290, 5287 and 5293, were applicable to determining rating for the neck.  

Diagnostic Code 5290 provided ratings based on limitation of motion of the cervical spine.  Slight limitation of motion of the cervical spine was e rated 10 percent.  Moderate limitation of motion of the cervical spine was rated 20 percent.  Severe limitation of motion of the cervical spine was rated 30 percent.  38 C.F.R. § 4.71a, former Diagnostic Code 5290 (2003).

Diagnostic Code 5287 provided ratings for ankylosis of the cervical spine.  Favorable ankylosis of the cervical spine was rated 30 percent.  Unfavorable ankylosis of the cervical spine was rated 40 percent.  38 C.F.R. § 4.71a, former Diagnostic Code 5287 (2003).

Diagnostic Code 5293 provided a 10 percent rating for mild IVDS, a 20 percent rating for moderate symptoms with recurring attacks, and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  38 C.F.R. § 4.71a, former Diagnostic Code 5293 (2003).

During the pendency of the claim, the Veteran was provided several VA examinations to assess the severity of the cervical spine disability, specifically in September 2006, December 2009, February 2011, July 2012, and August 2016. 

At a September 2006 VA joints examination, the Veteran denied flare ups or functional impairment, but noted consistent pain in the neck.  He walked with a normal gait and posture was normal.  Curvature of the spine was normal, there was no tenderness to palpation or sensory changes, with no indication of weakness or stiffness.  On range of motion testing of the cervical spine, the Veteran was noted to have normal or full range of motion, with no issue on repetition.  The assessment was chronic cervical pain, with X-ray evidence of mild degenerative changes.  

On VA joints examination in December 2009, the Veteran again reported constant pain in his neck, and flare-ups that he claimed reduced range of motion of the neck.  On physical examination, he walked with a normal gait, with no evidence of scoliosis, abnormal lordosis, or kyphosis.  Physical examination of range of motion showed normal or full range of motion, even upon repeat motion, with mild discomfort at extremes of motion.  There was no spasm, weakness, guarding, or localized tenderness, with neurological, sensory, and motor test normal.  On X-ray analysis, the Veteran was diagnosed with mild degenerative arthritis of the cervical spine.  No associated neurologic disabilities were found.

In a February 2011 VA spine examination, the Veteran reported consistent neck pain that was aggravated by prolonged activity, such as starting at a computer screen for a long time, but also denied having flare-ups.  Clinical evaluation showed normal range of motion, with no fatiguing or decreased motion or pain with repeat testing.  Motor strength and sensory test were all normal.  The diagnoses were chronic neck pain, with degenerative disc disease and spondylosis of the cervical spine. 

At a July 2012 VA examination, the Veteran reported constant pain which he relieved with over-the-counter medications.  Range of motion testing found normal and full range of motion.  There was no additional limitation in range of motion following repetitive testing.  There were no muscle spasms, and no localized tenderness.  There were no guarding or muscle spasms, with normal muscle strength, and sensory results.  There were no incapacitating episodes and he did not use any assistive devices.  

At an August 2016 VA examination, the Veteran was noted to claim no flare-ups, but pain after prolonged sitting and standing.  On examination, the Veteran was able to complete a normal or full range of motion with no further limitation after repetition.  The examiner noted no ankylosis or radiculopathy.   IVDS was noted in the examination report with no evidence of associated incapacitating episodes in the 12 months prior to the examination. 

Addressing Diagnostic Code 5290, in effective prior to September 2003, which can be applied throughout the claim period, the Board finds that the cervical spine disability warrants a 10 percent rating for slight limitation of motion.  The Board finds that a review of the competent medical evidence of record does not show that the Veteran's neck disability manifests in even a slight limitation of motion for any period of the Veteran's claims.  Specifically, reviewing the VA examinations from September 2006, December 2009, February 2011, July 2012, and August 2016, the Board finds that on all occasions, the Veteran's range of motion was measured to be normal, with 45 degrees of flexion, and a full range of combined motion, to include after repeat motion.  Likewise, further review of the VA post-service and service records also shows no objective evidence of decreases of range of motion.  Consequently, the Board finds that a compensable rating under Diagnostic Code 5290 is not warranted at any point during the claims period, and does not offer a higher rating than 10 percent for after December 22, 2009. 

A review of the both service medical records and post-service VA medical records also do not shows any objective testing that demonstrates any limitation of motion that would warrant a compensable rating. 

However, the Board notes that the Veteran's has consistently asserted that the neck disability manifests in constant pain, which sometimes decreases range of motion, especially after prolong activities and use, such as working on a computer, or in instances he claims as flare-ups.  The Board notes that the Veteran's complaint of flare-ups and painful motion has been consistent throughout the claims period and those assertions are considered credible.  Additionally, the Board finds that the Veteran is certainly competent to speak to pain whenever he moves his neck, and that during flare-ups his range of motion is restricted.  Examiners have noted discomfort at the extremes of cervical spine motion.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

The Board finds that the cervical spine warrants a 10 percent rating for the entire claims period, as painful motion has been demonstrated throughout the appeal.  38 C.F.R. § 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board finds that a rating in excess of 10 percent is not warranted for any period during the appeal.  While the cervical spine disability may manifest with painful motion, a higher rating under any other criteria of limitation of motion would not be warranted.  Specifically, under Diagnostic Code 5290, which is applicable to the entire claim period, a 20 percent rating is only warranted when there is moderate limitation of motion.  The Board finds that the preponderance of evidence is against the finding that the Veteran's cervical spine has limitation of motion of sufficient severity as to be considered moderate.  Objective findings at examination were to normal with some discomfort, but did not show a moderate level of limitation of motion.  The Board notes that the Veteran has often asserted that he often works through the pain and restrictions, and takes over-the-counter medication to relieve the pain.  Review of service medical records and post-service VA medical records does not demonstrate any notation regarding being relieved from work or light duty due to the Veteran's neck pain or restrictions on motion.  The Veteran returned to active service in 2007 for almost 10 years.  Therefore, considering the totality of the claim, the Board finds that the painful motion and limitation upon flare-ups described by the Veteran does not constitute as a moderate condition as to warranting a higher 20 percent rating for the period.  

With regard to Diagnostic Codes 5287 and 5293, relating to ankylosis and IVDS, respectively, the Board notes that at no point has the Veteran been diagnosed with ankylosis or IVDS of the cervical spine, or alleged manifestations of ankylosis or IVDS of the cervical spine.  Therefore, application of either Diagnostic Codes is inappropriate. 

Moving to the current ratings formula for the spine, under the General Ratings Formula for Disease of the Spine, the Board finds that a higher 20 percent rating remains not warranted.  The Board notes that the following analysis under the General Ratings Formula is only applies to the period after the effective date of that amendment. 38 U.S.C.A. § 5110 (g) (West 2014); VAOPGCPREC 3-2000 (2000), 65 Fed. Reg. 33,422 (2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (2003), 69 Fed. Reg. 25179 (2004).

Under the General Ratings Formula for the Spine, the Board notes that a 20 percent rating is only warranted when forward flexion of the cervical spine is limited to between 15 and 30 degrees; or a combined range of motion of less than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A review of the competent medical records shows no evidence that the Veteran's neck disability has ever reached such objective severity as to warrant a 20 percent rating under those criteria.  Specifically, all of the Veteran's VA examinations found a normal or full range of motion, with no change or further limitations after repeat motion testing.  Similarly, the examinations show no evidence of muscle spasms, abnormal spinal contour, or diagnoses of scoliosis, or any of the conditions noted in the criteria for the cervical spine.  Therefore, the Board finds that a 20 percent rating under the rating criteria of the current rating schedule is not warranted.  

Again, in arriving at the disability rating assigned, the Board has considered additional functional impairment, to include further limitation of motion, due to factors such as weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).  The evidence shows that the Veteran experiences painful motion of the spine on range of motion testing.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Thus, despite the Veteran's painful motion, that does not result in a separate or higher rating unless it actually results in additional functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the Veteran has already been awarded a 10 percent rating for painful motion, for subjective lay claims of decreased motion, flare ups, and objective findings of discomfort at extremes of motion.  However, the Board finds that there is no objective evidence that any pain or flare-ups caused limitation of motion that fulfils the criteria for a 20 percent rating under the current or previous rating schedule.  That is demonstrated by the objective testing by the VA examinations, which show no evidence of less movement than normal, even upon repeat motion.  Therefore, the disability rating takes into consideration the Veteran's functional loss associated with his neck disability.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a further increased rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the assignment of Diagnostic Codes, acknowledging the difficulty with distinguishing different versions of Diagnostic Codes for different period of time, the Board finds that the best way to reconcile such discrepancy is to consolidate the time periods.  Here, as the Veteran is being awarded a 10 percent disability rating for, essentially painful motion under 38 C.F.R. § 4.59, the Board finds that application of Diagnostic Code 5290 (2003), for the entire claims period to be in the best interest of the Veteran.  The Board notes that a grant of 10 percent under Diagnostic Code 5290 (2003) for painful motion as provided under 38 C.F.R. § 4.59 is not a separate rating for the period after December 22, 2009, as the Veteran is already rated 10 percent under Diagnostic Code 5003-5262 for arthritis.  The Board notes that 5290 (limitation of motion) was ultimately replaced by the General Ratings Formula for the Spine, and therefore, granting separate ratings for limitation of motion (5290, per-2003) and arthritis would constitute impermissible pyramiding, analogous to assigning separate ratings for Codes 5003 (arthritis) and a compensable rating under the General Ratings Formula for limitation of motion of the same joint.  38 C.F.R. § 4.14 (2016).

Consequently, the Board finds that for the entire claims period, the evidence of record demonstrates that the Veteran had painful motion and flare-ups, which warranted a 10 percent rating, but not higher.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Additional functional loss due to factors such as painful motion was considered in finding that a 10 percent rating is warranted.  38 C.F.R. § 4.59 (2016); 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Other Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's back and neck disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from his spine disabilities are in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for higher ratings.  The evidence does not show frequent hospitalizations, beyond that anticipated by the assigned ratings.  The evidence does not show marked interference with employment due to the back or neck disabilities.  The Veteran's lay contentions of flare-ups and painful motion has been considered and is contemplated by his current disability rating granted herein.  The Board finds that the objective evidence does not show any extraordinary limitations due to the back or neck disabilities. Therefore, referral for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record is negative for evidence that the Veteran is unemployable.  There is no medical evidence that the service-connected low back and neck disabilities have interfered with employment, and the Veteran has not stated that he is unable to perform his duties due to his service-connected conditions.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities.


ORDER

Entitlement to an initial rating of 20 percent, but not higher, for a low back disability is granted. 

Entitlement to an initial rating of 10 percent, but not higher, for a cervical spine disability, is granted. 

Entitlement to a separate rating of 10 percent for neurologic disability of the right lower extremity, secondary to a low back disability, is granted.   


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


